          Case 2:19-cv-03545-ENV-PK Document 7 Filed 06/18/19 Page 1 of 4 PageID #: 48

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

               NYOK MOY LEONG,                                       )
  on her own behalf and on behalf of others similarly                )
                      situated                                       )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-cv-03545
                                                                     )
                 LAUNDRY DEPOT, LLC                                  )
                 d/b/a Laundry Depot Four                            )
                                                                     )
                                                 et al.              )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: TROY LAW, PLLC
                                           John Troy
                                           41-25 Kissena Blvd, Suite 119
                                           Flushing, NY 11355

                                           Tel: (718) 762-1324

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
Case 2:19-cv-03545-ENV-PK Document 7 Filed 06/18/19 Page 2 of 4 PageID #: 49



                                                Full Caption


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                   Case No. 19-cv-03545
---------------------------------------------------------X
NYOK MOY LEONG,
on her own behalf and on behalf of others similarly
situated                                Plaintiff,
                                    v.
LAUNDRY DEPOT, LLC
         d/b/a Laundry Depot Four;
LAUNDRY DEPOT #IV, LLC
         d/b/a Laundry Depot;
LAUNDRY DEPOT #V, LLC
         d/b/a Laundry Depot;
FA SUPER LAUNDROMAT CORP.
         d/b/a Laundry Depot Fifth Avenue;
LAUNDRY DEPOT II LLC
         d/b/a Laundry Depot Fifth Avenue and
         d/b/a Laundry Depot;
EAST ISLIP SUPER LAUNDROMAT CORP.
         d/b/a Laundry Depot;
ITP LAUNDROMAT CORP
         d/b/a I.T.P Laundromat;
LAUNDRY DEPOT, III LLC
         d/b/a Laundry Depot; and
BAYSHORE LAUNDRY, LLC.
         d/b/a Laundry Depot and
         d/b/a South Shore Laundromat;
TOMMY NGAI LAU
         a/k/a Tommy Lau
         a/k/a Ngai Lau,
JENNY QIANJUN LAU
         a/k/a Jenny Lau
         a/k/a Qianjun Lau,
EILEEN ZHANG, and
SING OI LAU
         a/k/a Oi Sing Lau

                                    Defendants.
---------------------------------------------------------X




                                             Summons Rider
Case 2:19-cv-03545-ENV-PK Document 7 Filed 06/18/19 Page 3 of 4 PageID #: 50



                              Defendants’ Name with Address
LAUNDRY DEPOT, LLC
       d/b/a Laundry Depot Four
103-7 Carleton Ave, Islip Terrace, NY 11752



LAUNDRY DEPOT #IV, LLC
      d/b/a Laundry Depot
1549-65 Brentwood Rd., Bayshore, NY 11706

LAUNDRY DEPOT #V, LLC
      d/b/a Laundry Depot
1549-65 Brentwood Rd., Bayshore, NY 11706

FA SUPER LAUNDROMAT CORP.
       d/b/a Laundry Depot Fifth Avenue
1639 5th Avenue, Bay Shore, NY, 11706

LAUNDRY DEPOT II LLC
       d/b/a Laundry Depot Fifth Avenue and
       d/b/a Laundry Depot;
1639 5th Avenue, Bay Shore, NY, 11706

EAST ISLIP SUPER LAUNDROMAT CORP.
      d/b/a Laundry Depot
24 W Main St, East Islip, NY, 11730


ITP LAUNDROMAT CORP
        d/b/a I.T.P Laundromat
500 Islip Avenue, Islip, NY, 11751


LAUNDRY DEPOT, III LLC
      d/b/a Laundry Depot
1735 Union Boulevard, Bay Shore, NY, 11706

BAYSHORE LAUNDRY, LLC.
    d/b/a Laundry Depot and
       d/b/a South Shore Laundromat
1209 Sunrise Highway, Bay Shore, NY, 11706




                                     Summons Rider
Case 2:19-cv-03545-ENV-PK Document 7 Filed 06/18/19 Page 4 of 4 PageID #: 51



TOMMY NGAI LAU
        a/k/a Tommy Lau
        a/k/a Ngai Lau
103-7 Carleton Ave, Islip Terrace, NY 11752
1549-65 Brentwood Rd., Bayshore, NY 11706
1639 5th Avenue, Bay Shore, NY, 11706
24 W Main St, East Islip, NY, 11730
500 Islip Avenue, Islip, NY, 11751
1735 Union Boulevard, Bay Shore, NY, 11706
1209 Sunrise Highway, Bay Shore, NY, 11706

JENNY QIANJUN LAU
        a/k/a Jenny Lau
        a/k/a Qianjun Lau,
103-7 Carleton Ave, Islip Terrace, NY 11752
1549-65 Brentwood Rd., Bayshore, NY 11706
1639 5th Avenue, Bay Shore, NY, 11706
24 W Main St, East Islip, NY, 11730
500 Islip Avenue, Islip, NY, 11751
1735 Union Boulevard, Bay Shore, NY, 11706
1209 Sunrise Highway, Bay Shore, NY, 11706

EILEEN ZHANG
103-7 Carleton Ave, Islip Terrace, NY 11752
1549-65 Brentwood Rd., Bayshore, NY 11706
1639 5th Avenue, Bay Shore, NY, 11706
24 W Main St, East Islip, NY, 11730
500 Islip Avenue, Islip, NY, 11751
1735 Union Boulevard, Bay Shore, NY, 11706
1209 Sunrise Highway, Bay Shore, NY, 11706

SING OI LAU
        a/k/a Oi Sing Lau
103-7 Carleton Ave, Islip Terrace, NY 11752
1549-65 Brentwood Rd., Bayshore, NY 11706
1639 5th Avenue, Bay Shore, NY, 11706
24 W Main St, East Islip, NY, 11730
500 Islip Avenue, Islip, NY, 11751
1735 Union Boulevard, Bay Shore, NY, 11706
1209 Sunrise Highway, Bay Shore, NY, 11706




                                    Summons Rider
